         Case 1:19-cv-11397-VM Document 42 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
BHYS SALES INC. et al.,               :                       4/23/2020
                                      :
                      Plaintiffs,     :
                                      :           NOTICE OF
     - against -                      :     INITIAL CONFERENCE
                                      :
P & R PACKAGING AND REFURBISHING      :       19 Civ. 11397
CORP. et al.                          :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

Counsel for all parties are directed to appear before the Honorable
Victor Marrero for an initial case management conference, in
accordance with Rule 16 of the Federal Rules of Civil Procedure on
Friday, May 22, 2020 at 1:30 p.m., by teleconference. Counsel are
directed to call the following line at the scheduled time: 888-363-
4749, access code 8392198. COUNSEL FOR PLAINTIFF IS DIRECTED TO
IMMEDIATELY SEND A COPY OF THIS NOTICE TO ALL PARTIES. Principal trial
counsel must appear at this and all subsequent conferences.


The parties are directed to submit a joint letter five business days
prior to the conference addressing the following in separate paragraphs:
(1) a brief description of the case, including the factual and legal
bases for the claim(s) and defense(s); (2) any contemplated motions; (3)
the prospect for settlement; and (4) whether the parties consent to
proceed for all purposes before the Magistrate Judge designated for this
action. The parties are also directed to submit a completed Case
Management Plan at least one day before the conference.        The Case
Management Plan must provide that discovery is to be completed within
four months unless otherwise permitted by the Court. A model Case
Management    Plan    is    available    on   the    Court’s    website:
https://nysd.uscourts.gov/hon-victor-marrero.

Submissions must be made in accordance with Judge Marrero’s Emergency
Individual Rules and Practices in Light of COVID-19, available at the
Court’s website. Requests for adjournment of the conference will be
considered only if made in writing and otherwise in accordance with Judge
Marrero’s Rules.


Dated:      April 23, 2020
            New York, New York
                                     ___________________________
                                              Victor Marrero
                                                 U.S.D.J.
